DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al. (U.S. 2014/0168312 A1) in view of Kusunoki (U.S. 2005/0062774 A1).
Mizes et al. teach the following claimed limitations:
Regarding independent Claim 1, an inkjet image forming apparatus (10) comprising: 
an image former (30) that forms an image on a transfer body (12, 21) by discharging an ink droplet from an inkjet head (§§0017-0024 and Fig. 1); and 
a hardware processor (80) that detects (using sensors 94A-94E) a landing state of the ink droplet that has been discharged and landed on the transfer body and changes an image forming condition (e.g. firing signals, §0040) when the image is formed so that a detected landing state approaches a target landing state (§§0015-0060 and Figs. 1-5).  
Regarding Claim 2, an imager (94A-E) that images the ink droplet that has landed on the transfer body (§§0021, 0036 and Fig. 1), 
wherein the hardware processor detects the landing state of the ink droplet on the basis of an 
Regarding Claim 3, wherein the imager images the ink droplet that has landed on the transfer body for each color of the image formed on the transfer body (§§0021, 0036), and 
the hardware processor detects the landing state of the ink droplet for each color of the image on the basis of the imaging result of the imager (§0021).  
Regarding Claim 4, a plurality of imagers (94A-E) that image the ink droplet landed on the transfer body for each color of the image formed on the transfer body (§§0021, 0036 and Fig. 1), 
wherein the hardware processor detects the landing state of the ink droplet for each color of the image on the basis of imaging results of the plurality of imagers (§0021).  
Regarding Claim 5, a heating part (130, 134, 136) that heats a landing area of the ink droplet on the transfer body, wherein the landing state includes a diameter of the ink droplet, and the hardware processor changes heating temperature of the heating part as the image forming condition 0025, 0036, 0049-0052).  
Regarding Claim 9, wherein the landing state includes a diameter of the ink droplet, and the hardware processor changes an amount of discharging the ink droplet from the inkjet head as the image forming condition (§§0039-0052 and Figs. 3-4).  
Regarding Claim 10, wherein the landing state includes a landing position of the ink droplet, and the hardware processor changes timing of discharging the ink droplet from the inkjet head as the image forming condition  (§§0039-0052 and Figs. 3-4).  
Regarding Claim 11, a smoother (92) that smooths an image forming surface on which the image is formed on the transfer body (§0019 and Fig. 2).  
Regarding independent Claim 13, an image forming condition changing method comprising: forming an image on a transfer body (12, 21) by discharging an ink droplet from an inkjet head (34A-D, §§0021-0022, 0036 and Fig. 1); 

changing an image forming condition  (e.g. firing signals, §0040) when the image is formed so that a detected landing state approaches a target landing state (§§0015-0060 and Figs. 1-5).
Mizes et al. do not teach the following claimed limitations:
Regarding independent Claims 1 and 13, wherein the detected landing state is a diameter of the ink droplet.
Kusunoki teaches the following claimed limitations:
Regarding independent Claims 1 and 13, wherein the detected landing state is a diameter of the ink droplet (§§0012-0035,0114-0130 and Figs. 7-12).
Regarding independent Claims 1 and 13, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Kusinoki to the teachings of Mises et al. to prevent image distortion caused by superimposition of dots.

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al. (U.S. 2014/0168312 A1) and Kusunoki (U.S. 2005/0062774 A1) as applied to claim 1 above, and further in view of Miyashita et al. (U.S. 2017/0072708 A1).
Mizes et al. and Kusinoki, in combination, teach all claimed limitations except the following:
Regarding Claim 7, wherein the heating part heats the landing area of the ink droplet so that the temperature of the landing area becomes uniform in an orthogonal direction orthogonal to a moving direction of the transfer body.   
Miyashita et al. teach the following claimed limitations:
Regarding Claim 7, wherein the heating part heats the landing area of the ink droplet so that the temperature of the landing area becomes uniform in an orthogonal direction orthogonal to a moving direction of the transfer body (§§0008, 0064-0065).
Regarding Claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the heating part heats the landing area of the ink droplet so that the temperature of the landing area becomes uniform in an orthogonal direction orthogonal to a moving direction of the transfer body, taught by Miyashita et al. into Mizes et al. and Kusunoki for the purpose of making print quality on the print medium more uniform (§0008).

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al. (U.S. 2014/0168312 A1) and Kusunoki (U.S. 2005/0062774 A1) as applied to claim 1 above, and further in view of Belelie et al. (U.S. 2010/0053287 A1).
Mizes et al. and Kusunoki (U.S. 2005/0062774 A1), in combination, teach all claimed limitations except the following:
Regarding Claim 12, ink used for forming the image has an ultraviolet curable property that the ink is cured by being irradiated with an ultraviolet ray.   
Belelie et al. teach the following claimed limitations:
Regarding Claim 12, ink used for forming the image has an ultraviolet curable property that the ink is cured by being irradiated with an ultraviolet ray (§0165).
Regarding Claim 12, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the ink used for forming the image has an ultraviolet curable property that the ink is cured by being irradiated with an ultraviolet ray, as taught by Belelie et al. into Mizes et al. and Kusinoki for the purpose of enabling simultaneous and customizable printing of identification markings, security features, and Braille, alone or in combination (§0165).  


Allowable Subject Matter
6.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
the primary reason for indicating allowable subject matter of claim 6 is the inclusion of the limitations of an inkjet image forming apparatus that includes wherein the heating part is arranged on a back surface side of the transfer body and has a structure in which a heater, an aluminum plate, and a porous material are sequentially laminated in that order from below. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of the limitations of an inkjet forming apparatus that includes the plurality of heating parts is arranged while being partitioned by a heat insulating plate.  It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
7.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 3/9/22, with respect to the rejection(s) of claim(s) 1-5, 7 and 9-12 and objection(s) to Claims 6 and 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kusunoki (U.S. 2005/0062774 A1).


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853